This action is in response to the communication filed on 12 NOV 2020. 
Amendments to claims 2-7, 9, 10, have been entered and considered. 
Claims 1-10, 12, 14 are pending and examined. 
Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12, 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 
	
With respect to claims 1-10, 12, 14, the independent claims (claims 1, 12, 14) are directed to processes, which are a statutory category of invention. The claims are further directed to, at least in part, storing information about purchases, and grouping the likelihood of a combination of products purchased. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions including marketing or sales activities/behaviors and/or business relations.  Segmenting or grouping users based on activity or predicted activity is management of business relations between the channels and the users, and managing the personal actual or predicted behaviors of the customers. The claims further recite a mathematical relationship, in that the calculation that is claimed requires the relationship between the distribution parameter of a set of values If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “a storage unit implemented by a storage device” and a “grouping unit implemented by a processor” in claim 1, and a “non-transitory computer readable recording medium…” in claim 14, to perform the claim steps. Examiner notes specifically that claim 12 is devoid of any additional elements. The computing elements, i.e. the processor and the storage device in claim 1, as well as the non-transitory computer readable recording medium and computer in claim 14 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sending/receiving data from MPEP) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as – “a storage unit implemented by a storage device” and a “grouping unit implemented by a processor” as in claim 1, and a “non-transitory computer readable recording medium…” in claim 14.  Examiner notes specifically that claim 12 is devoid of any additional elements. When considered individually, the “storage unit implemented by a storage device” and a “grouping unit implemented by a processor” as in claim 1, and a “non-transitory computer readable recording medium…” in claim 14 only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification. Examiner notes that while the verb or activity of processing is recited throughout the specification, processor itself does not appear until the claims. In 017, a “computer including a storage means that stores at least a purchasing context…” is noted, and in fig 19 and related text, a computer 1000 includes a CPU 1001 as well as various storage devices, an interface, and an input device. CPU 1001 is recited in functional terms only, i.e. CPU 1001 is capable of reading instructions, and executing a process. These passages as well as others, makes it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a 
Dependent claims 2-4 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as various combinations of information to be stored, and various combinations of grouping purchases, as well as various means of calculating probability using distribution parameters. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claims 5-9 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as more simplistic variables to be considered, stored,  grouped, and ultimately calculated based on. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claims 10 directed to the abstract ideas recited above, and further include the process of making recommendations.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing activities. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Parpia et al (US 20160189177 A1, hereinafter Parpia).


In reference to claim 1, 12, 14: 
Parpia teaches: A grouping system, a grouping method to be applied to a grouping system, and a non-transitory computer readable recording medium in which a grouping program is recorded, the grouping program to be mounted on a computer (at least fig 1 and related text) including and/or comprising:
a storage unit implemented by a storage device, that stores at least a purchasing context that is information indicating one or more types of products purchased in one purchasing activity (at least [0274, 0276, 0302-306, 0310] purchase attributes include categories of purchases); 
a grouping means unit implemented by a processor, that uses a likelihood of a combination of a group of the purchasing contexts, a group of the products, and a distribution parameter of a purchasing result at least [figs 4a-4c and related text, including 0302, 0303] distribution of purchases among the demographic segments for various chain store locations, i.e. types of athletic items purchased based on age, gender, etc. in order to calculate a probability of sale per store 460), calculated by using the purchasing result corresponding to the combination of the group of the purchasing contexts and the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parpia in view of Fano et al (US 20050189415 A1, hereinafter Fano).

In reference to claim 2
Parpia teaches: Wherein the storage means unit stores information associating the purchasing context and a customer with each other (at least [0301-309] store segments are stored including information about items of a given type purchased, and a customer), and
the grouping means unit uses the likelihood of a combination of a group of the purchasing contexts, the group of the products, the group of the customers, the distribution parameter of the purchasing result, (at least [figs 4a-4c and related text, including 0302, 0303] distribution of purchases among the demographic segments for various chain store locations, i.e. types of athletic items purchased based on age, gender, etc. in order to calculate a probability of sale per store 460; at [0304), calculated by using the purchasing result corresponding to the combination of the group of the purchasing contexts and the group of the products, and the distribution parameter of the purchasing result, and the combination of the group of the purchasing contexts and the group of the customers, to determine the group of the purchasing contexts, the group of the products, the group of the customers, the distribution parameter of the purchasing result, (at least [figs. 4a-4c, 5a-5d and related text, including 0302-305, 309-313] likelihood of purchasing includes: purchase quantities are considered as compared to the group of customers, i.e. the demographics, the group purchasing contexts of “athletics/sneakers”, the group of products as also being athletics/sneakers, the group of stores as plurality of store locations in a chain, and the distribution as calculated in figures 4c, 5d). However, while Parpia at least infers the transaction had to have taken place, it does not specifically disclose a purchasing fact. Fano however does teach: a purchase fact ([053, 061-064] y.sub.i=0 a binary indicator that a purchase occurred, or may be 1 if purchase is made) and a distribution parameter thereof (at least [0104, 0174-177] distribution equation). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the binary indicator of a purchase, as taught by Fano, in the segmentation modeling, because Fano teaches that such considerations improve modeling and segmentation (see 0032). Fano specifically discloses that this value 

In reference to claim 3
Parpia further teaches: wherein the storage unit stores information associating the purchasing context and a store with each other (at least [0301-309] store segments are stored including information about items of a given type that were purchased and at a given store or location of a store i.e. a chain), and
the grouping unit uses the likelihood of the combination of the group of the purchasing contexts, the group of the products, the group of the stores, the distribution parameter of the purchasing result, (at least [figs 4a-4c and related text, including 0302, 0303] distribution of purchases among the demographic segments for various chain store locations, i.e. types of athletic items purchased based on age, gender, etc. in order to calculate a probability of sale per store 460; at [0304), calculated by using the purchasing result corresponding to the combination of the group of the purchasing contexts and the group of the products, and the distribution parameter of the purchasing result (at least [figs 4a-4c and related text, including 0302-304] distribution of purchases among the demographic segments for various chain store locations, i.e. types of athletic items purchased based on age, gender, etc.; purchasing result i.e. quantity is shown in figure 4a for a qualifying item), and the combination of the group of the purchasing contexts and the group of the stores, to determine the group of the purchasing contexts, the group of the products, the group of the stores, the distribution parameter of the purchasing result, (at least [figs. 4a-4c, 5a-5d and related text, including 0302-305, 309-313] likelihood of purchasing includes: purchase quantities are considered as compared to the group of customers, i.e. the demographics, the group purchasing contexts of “athletics/sneakers”, the group of products as also being athletics/sneakers, the group of stores as plurality of store locations in a chain, and the distribution as calculated in figures 4c, 5d). However, while Parpia at least infers the transaction had to have taken place, it does not specifically disclose a purchasing fact. Fano however does teach: a purchase fact ([053, 061-064] y.sub.i=0 a binary indicator that a purchase occurred, or may be 1 if purchase is made) and a distribution parameter thereof 

In reference to claim 4
Parpia further teaches: The grouping system according to claim 1, wherein
the storage unit stores information associating the purchasing context , a customer, and a store with each other (at least [02561-64] customer profile includes historical data which includes purchase histories, at [0303] store segments i.e. purchasing contexts of a buyer based on demographic considerations), and 
the grouping means unit uses the likelihood of the combination of the group of the purchasing contexts, the group of the products, a group of the customers, a group of the stores, the distribution parameter of a purchasing result, (at least [figs 4a-4c and related text, including 0302, 0303] distribution of purchases among the demographic segments for various chain store locations, i.e. types of athletic items purchased based on age, gender, etc. in order to calculate a probability of sale per store 460);  calculated by using the purchasing result corresponding to the combination of the group of the purchasing contexts and the group of the products, and the distribution parameter of the purchasing result (at least [figs 4a-4c and related text, including 0302-304] distribution of purchases among the demographic segments for various chain store locations, i.e. types of athletic items purchased based on age, gender, etc.; purchasing result i.e. quantity is shown in figure 4a for a qualifying item), and the combination of the group of the purchasing contexts, the group of the customers, and the group of the stores, and the distribution parameter of the presence of the purchasing fact, to determine the group of the purchasing contexts, the group of the products, the group of the customers, the group of the stores, the distribution parameter of the purchasing result, (at least [figs. 4a-4c, 5a-5d and related text, including 

In reference to claim 5
Parpia further teaches: Wherein the storage means unit stores information associating the customer and an age of the customer with each other (at least [0261, 0269, 0271, 0301] age of customers in a segment as compared to other segments), and
the grouping means unit uses a likelihood calculated by using the age and a distribution parameter of the age (at least [figure 4c/5d and related text] probability of sale as calculated compared to age).

In reference to claim 6
Parpia further teaches: Wherein the storage means unit stores information associating the customer and a gender of the customer with each other (at least [0261, 0307-309, 311-0313], and


In reference to claim 7
Parpia further teaches: wherein
the storage means unit stores information associating the store and a distance to the store from the nearest station of the store with each other (at least [0259-64, 0266, 0301] customers are known to shop and are in the vicinity and/or a market region), and
the grouping means unit uses a likelihood calculated by using the distance and a distribution parameter of the distance (at least [0259-64, 0266] location of the store/customer’s likelihood of purchasing, and at [301] this is considered in the probability shown in figures 4c/5d). 

In reference to claim 8
Parpia further teaches: wherein
the storage means unit stores information associating a product and a product classification determined for the product with each other (at least [0301-0305] product of men’s athletic shoes, is both menswear and athletics category/classification]; and
the grouping means unit uses a likelihood calculated by using the product classification and a distribution parameter of the product classification (at [0304] probability in chart 440 displays category averages/distribution parameters and deviations),

In reference to claim 9
Parpia further teaches: Wherein the storage unit stores information associating the purchasing context and purchasing time with each other (at least [0258, 0290, 0536-0538] sales likelihood over a given period, and


In reference to claim 10
Parpia further teaches: the storage means unit stores information associating the customer, and an age and a gender of the customer with each other (at least [0261, 0269, 0271, 0301, 307-309, 311-313,] age of customers in a segment as compared to other segments), information associating the store and a distance to the store from the nearest station of the store with each other, and information associating the purchasing context and purchasing time with each other (at least 0258-064, 266, 0290, 301, figures 4c 5d 5e and related text] probability calculated per the variables), and
the grouping means unit uses a likelihood calculated by using the age, a distribution parameter of the age, the gender, a distribution parameter of the gender, the distance, a distribution parameter of the distance, the purchasing time, and a distribution parameter of the purchasing time (at least [figs 4a-4c and related text, including 0302, 0303] distribution of purchases among the demographic segments for various chain store locations, i.e. types of athletic items purchased based on age, gender, etc. in order to calculate a probability of sale per store 460; at [0259-64, 0266, 0301] customers are known to shop and are in the vicinity and/or a market region) distance/vicinity is calculated);  
the grouping system comprising,
a recommended-product determination means unit implemented by the processor, that, when some or all conditions of the customer, the age of the customer, the gender of the customer, a place where the customer is, and time are designated, determines a most suitable product group including a recommended product for the customer in accordance with the conditions, and determines a product in the product group as the recommended product (at least [fig 13a, b, fig 14, fig 16a, b, fig 17 and related text]: based on the quadrants as assigned recommendations are made based on the combination of attributes of a user, the attributes of a group, the type of products, and the product itself). 

Response to Arguments

Applicant’s remarks as filed on 12 NOV 2020 have been fully considered. 
Applicant’s clarifications and remarks regarding the rejection under 35 USC 112b have been found persuasive and as such the rejection is withdrawn. 
Applicant’s remarks regarding the rejection under 35 USC 101 begin on page 10, with a summary of various portions of USPTO Guidance and various case law holdings. 
Applicant alleges on page 10 that the claims have been oversimplified – Examiner respectfully disagrees, and notes that the specific limitations are noted above as pertaining to the stated abstract ideas. On page 11, Applicant reproduces limitations of claim 1 as addressed in the rejection, and concludes that the claim is not directed to a mere abstract idea as it recites an “improvement in a processor.” Examiner respectfully submits no such conclusion was made, instead, the analysis of identifying the abstract idea(s) in the claims was conducted with respect to the specific limitations noted. Further, Examiner notes that a discussion regarding a purported improvement would be better served in subsequent steps of the analysis, however, Examiner further notes with respect to applicant’s remarks on page 11, the “improvement” Applicant recites is in no way an improvement to the processor itself, rather it is at best implementation of a processor to group products. 
Further on page 11, Applicant repeats similar arguments as to the presence of an integrated practical application. Examiner respectfully disagrees, and submits that the claims at best read as “applying” the computing/processing technology to the abstract idea(s) identified. That a processor is used to generally improve access to information is insufficient evidence of a practical application. Applicant attempts to argue analogy to Example 40, however, Examiner respectfully disagrees. Example 40 was found eligible in that the claim as a whole was directed to a particular improvement in collecting traffic data, with particular limitations found to reflect potential abnormal conditions, and therefore avoiding excess traffic/improving network performance. Examiner does not find any such technical improvement to a technological problem in the present claims – again, the claims at best recite the application of a processor/computing environment to the abstract idea of grouping purchases and information therein. 

Turning to the prior art rejection, on page 14, Applicant concludes that Parpia does not disclose a “purchasing context” nor a “grouping unit…” Applicant does not provide any further discussion, and as such Examiner is unable to respond further. Examiner notes that the citations above reference each feature of Parpia on which Examiner relies for each claimed element, in view of Applicant’s specification. Examiner clearly identified the example(s) relied upon in the reference for each of the terms above. 
Applicant’s remarks with regard to claims 2-10 are found unpersuasive/moot at least by virtue of the remarks above and the dependency on claims 1, 12, 14. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached at 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622